                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CAROL ROUGVIE, et al.                               CIVIL ACTION

                       vs.                           NO. 15-724

 ASCENA RETAIL GROUP, INC., et al.



                                              ORDER
         AND NOW, this       12th   day of February 2019, upon considering the Kallay Objectors'

Motion for attorneys' fees and incentive compensation (ECF Doc. No. 346), Class Plaintiffs'

Opposition (ECF Doc. No. 351), the Kallay Objectors' Reply (ECF Doc. No. 354), following oral

argument, and for reasons in the accompanying Memorandum, it is ORDERED the Kallay

Objectors' Motion (ECF Doc. No. 346) is GRANTED in part and DENIED in part:

         1.   The Motion is granted in part to provide no earlier than March 15, 2019, the

Claims Administrator shall release $106,250 from the Settlement Fund payable to the Kallay

Objectors' local counsel Mitts Law LLC. to distribute among counsel for the Kallay Objectors as

agreed by them; and,

         2.   The Motion is denied to the extent the Kallay Objectors move for incentive

compensation, having failed to show effort from an individual Kallay Objector warranting an

award.
